Citation Nr: 1752459	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-11 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left ankle condition. 

2.  Entitlement to service connection for a right ankle condition. 

3.  Entitlement to service connection for an acquired psychiatric condition to include, posttraumatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1960.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has expanded the claim on appeal to one for service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement of service connection for a right ankle condition and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the appeal has the Veteran had a current diagnosis of a left ankle condition, and the record does not contain a recent diagnosis of a disability prior to the Veteran's filing of the claim.



CONCLUSION OF LAW

The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.S. §§ 1101, 1110, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Veteran seeks service connection for a left ankle condition.  In April 2010, the Veteran filed a claim of entitlement to service connection for a bilateral ankle condition.  However, the medical evidence of record generally refers to a right ankle injury. 

In June 2010, the Veteran was afforded a VA examination.  During the examination, the Veteran reported spraining his ankles in service, around 1959.  He noted that "[h]e still gets some left ankle pain laterally."  The examination report documented a diagnosis of "normal examination, left ankle." 

Following the Board's February 2017 remand, the Veteran was afforded a VA examination specific to his ankle conditions.  During the June 2017 VA examination, the Veteran's left ankle displayed normal range of motion.  The examination report does not reveal a medical diagnosis for his left ankle condition.  Instead, the VA examiner explained that "it appears that the left ankle was mistaken for the right ankle in separation exam in 3/60 related not left ankle sequelae from sprain in 5/59."    

The Board acknowledges the Veteran's reports of left ankle pain.  However, an underlying disability has not been diagnosed, and pain alone, without a diagnosed or identifiable underlying malady or condition, is not in and of itself a compensable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While the Veteran is competent to state that he has left ankle pain, as a lay person, he is not competent to provide evidence as to more complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Furthermore, as the Veteran has not indicated that his left ankle condition worsened since the June 2017 VA examination, a remand to ascertain whether he now has a left ankle disability is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In short, the objective medical evidence of record does not establish a current left ankle disability for VA purposes.  In the absence of a current disability, additional discussion concerning nexus or presumptive service connection is not required, and service connection for a left ankle condition is denied.

Upon consideration of all of the evidence of record, the Board finds, for the reasons explained above, that the opinions of the June 2010 and June 2017 VA examiners are the most probative evidence of record and carries the most probative weight on the question of whether the Veteran's left ankle pain is related to his service.  As the preponderance of the evidence weighs against the claim, service connection for a disability of the left ankle is denied.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for a left ankle condition is denied. 


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the remaining service connection claims.

I. Right Ankle Condition

The Veteran alleges that his current right ankle condition is attributable to an in-service parachute injury.  In an April 2012 correspondence, the Veteran clarified that "[t]he fracture of the ankle was incurred in a parachute training jump.  This happened around April 1958 at Fort Campbell, KY.  I was admitted to the Army Hospital at Fort Campbell as an inpatient."  

In June 2017, the Veteran was afforded a VA examination.  During the examination, the examiner acknowledged that the Veteran reported multiple bilateral ankle sprains in service due to parachute jumping.  The VA examination report documented a diagnosis of ligament sprain (chronic/recurrent) of the right ankle.  The examiner stated that the Veteran's current ankle fracture is "less likely as not due to the right ankle inversion sprain in 1959 and multiple self-reported b/l ankle sprains in service," noting that muscle and ligament sprains and strains are self-limited.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examiner should consider the appellant's lay description of his symptomatology in service and thereafter.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that a VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven"); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Here, the June 2017 VA examination is inadequate for adjudicative purposes.  The examiner did not consider the Veteran's competent lay statements in rendering his opinion.  The examiner did not address the Veteran's April 2012 contention that he fractured his ankle due to a parachute injury in service.  In addition, the examiner failed to address whether the Veteran's reported repeated ankle sprains due to parachute jumping relates to the Veteran's current diagnosis of collateral ligament sprain.  In order clarify the etiological relationship of the Veteran's current condition and his military service, a new medical opinion must be obtained prior to adjudication. 

II. Acquired Psychiatric Condition

The Veteran contends that his current acquired psychiatric condition is related to his military service.  Further, the Veteran asserts that his current PTSD is related to military sexual trauma in-service. 

Following the Board's February 2017 remand, the Veteran was afforded a VA psychiatric examination in June 2017.  Upon examination, the Veteran endorsed psychiatric symptoms including depressed mood, anxiety, suspiciousness, mild memory loss, impairment of short and long-term memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintains effective work and social relationships, and suicidal ideations.  The diagnoses rendered included persistent depressive disorder with anxious distress, alcohol use disorder, mild vascular neurocognitive disorder, and borderline personality disorder.  The Veteran reported physical and sexual abuse as a child.  In addition, the Veteran detailed a stressor that occurred during military service related to personal assault.   
In regards to depressive disorder, the VA examiner opined that the condition is "likely due to the fact that the vet has a history of physical and sexual abuse dating back to childhood and by the time he entered the military vet likely has already developed depression and anxiety secondary to this stress."  

The Board finds that the June 2017 VA psychiatric opinion is inadequate.  Currently, the record does not reveal any verified reports of pre-service personal assault or medical evidence that documented a psychiatric condition.  In addition, service treatment records did not note any psychiatric condition on entry.  The June 2017 examiner incorrectly premised her opinion on the Veteran's reported history of pre-service trauma.  Further, the examiner did not consider whether the Veteran's military service aggravated any pre-service psychiatric condition.  Therefore, a new medical opinion is warranted prior to adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). 

In addition, December 2015 VA treatment records reveal that that the Veteran reported personal assault in service, to include sexual assault.  Prior to the February 2017 remand, the Veteran had not been provided notice, informing him as to the alternative sources that can be used to substantiate his personal assault claim.  See 38 C.F.R. §  3.304(f)(5) (2016).  Accordingly, the February 2017 remand instructed the AOJ to provide the Veteran with notice pursuant to § 3.304(f)(5).  However, review of the claims filed reveals that the Veteran still has not been provided with adequate notice.  Therefore, the Veteran's claim must be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any VA treatment records and military personnel records relevant to the Veteran's claim dated from June 2010 to the present. 

2.  After the above has been completed to the extent possible, obtain an addendum VA medical opinion, with a qualified examiner, to determine the nature and etiology of his right ankle condition.  

The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file, the examiner should respond to the following:

(a) Identity the Veteran's current right ankle condition by medical diagnosis.

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current right ankle condition is the result of any incident in service, had its clinical onset during service, or is etiologically related to the Veteran's active duty service in any way?  Please address and provide an explanation.

In offering the opinion, please specifically consider and discuss the significance of the following: a) the Veteran's report April 2012 of a parachuting accident in 1958; and b) the June 2017 VA examination report noting multiple bilateral ankle sprains in service due to parachute jumping. 

(c)  Given the Veteran's military training as a paratrooper and his reported, competent and credible, history of related repeated right ankle sprains, please describe the role that his military experience may have played in the development of his current condition.  Specifically, did his military responsibilities, to include his training as a parachutist and the associated repeated strains, render him more susceptible to developing his current condition(s)?  Please explain.

3.  Obtain an addendum VA mental health opinion, with a qualified examiner, to determine the etiology of any diagnosed psychiatric disorder, to include persistent depressive disorder with anxious distress, alcohol use disorder, mild vascular neurocognitive disorder, and border line personality disorder.  

The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file, the examiner should respond to the following:

(a) Please identify all current psychiatric diagnoses.  In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  

(b) For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(c) If a diagnosis of personality disorder is validated, detail evidence of lifelong patterns, chronic psychoneurosis, or other psychiatric symptomatology shown to have existed prior to service.  Also, please state whether the Veteran's behavior falls within a particular "cluster" of personality disorders (i.e. Cluster A: odd or eccentric behavior).   

If applicable, indicate the specific type of personality disorder.  Please explain if the Veteran's psychiatric symptoms do not meet the criteria for a specific type of personality disorder. 

(d) For each current psychiatric diagnosis, indicate whether it is as least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  If the criteria for a diagnosis of a psychiatric disability are met, please state, to the best of your ability, whether the prodromal period for such disorder is as likely as not had its onset during the Veteran's period of active service.

Please note that when it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, regulations requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. 

While personality disorders are not diseases or injuries for compensation purposes, please note that a disability resulting from a mental disorder that is superimposed upon a personality disorder maybe service-connected. 

(e) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.

(f) If a diagnosis of PTSD is verified due to a pre-service stressor, please describe the role that his military service may have contributed in the development of his current condition.  Specifically, did his military experience, to include his reported military sexual trauma, worsen his current condition?  Please explain.  

(g) To the extent possible, state whether and to what degree current psychiatric signs and symptoms may be differentiated from those associate with nonservice-connected disabilities, including pre-service psychiatric conditions.  If the manifestations cannot clearly be distinguished, the examiner should so state. 

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

4. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


